DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s 9/15/22 election without traverse of Group I (claims 1-24) is acknowledged.  Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-12, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calhoun et al., US 2002/0022084 (published 2-21-02) (“Calhoun”) (listed in applicant’s 5-11-20 IDS).  Regarding claims 1, 11, 15, and 17, Calhoun teaches a method comprising dry grinding ≥95 wt% (such as 95-99 wt%) CaCO3 by stirred media grinding (i.e. in a stirred media mill, e.g. an ultrafine media mill).  See Calhoun at, e.g., par. 36, 55-56, 84, 88; clms. 9, 13, 15, and 17.
Regarding claim 10, given that Calhoun’s ground, surface-treated CaCO3 particles have a median particle size (i.e. d50) of “especially from about 0.5 µm to 5 µm”, with a range of ~0.8-3 µm being specifically disclosed (see id. at, e.g., par. 40-41), it is inferred that the pre-grinding CaCO3 particles are of a larger median particle size d50 (i.e. >5 µm or >3 µm).  As such, the claimed range is reasonably expected to be implicitly met.  MPEP 2112.
Regarding claim 12, given Calhoun’s use of ≥95 wt% CaCO3 as detailed above, Calhoun’s range overlaps (i.e. from 99.5 < x < 100 wt% CaCO3) and thus anticipates that claimed.  MPEP 2131.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 2-10, 13-14, 16, 18-23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Calhoun.  Regarding claims 2, 13-14, and 21, Calhoun’s teachings are as above.  Calhoun also teaches mixing and surface-treating its particulate CaCO3 with stearic acid (MW = 284.48 g/mol) to give surface-treated CaCO3 particles.  See Calhoun at, e.g., par. 70-71; clms. 9 and 11.  While Calhoun appears to conduct its surface-treating after its grinding step, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the surface-treating prior to grinding as claimed, for in general, the transposition of process steps, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes.  See Ex parte Rubin, 128 USPQ 440 (BPAI 1959); MPEP 2144.04 IV.C.  This is especially so in the absence of evidence showing the claimed sequence to be critical and/or give unexpected results. 
Regarding claim 3, given that Calhoun’s ground, surface-treated CaCO3 particles have a median particle size (i.e. d50) of “especially from about 0.5 µm to 5 µm”, with a range of ~0.8-3 µm being specifically taught (see Calhoun at, e.g., par. 40-41), it is inferred that the pre-grinding CaCO3 particles are of a larger median particle size d50 (i.e. >5 µm or >3 µm).  Further, as Calhoun employs as its raw (i.e. pre-grinding, pre-surface-treatment) CaCO3 natural products such as chalk or the mineral limestone, a level of sub-0.5 µm (i.e. ≤0.5 µm) CaCO3 particles within the claimed range is also inferred to be implicitly met, since such raw materials are not reasonably expected to comprise such ≤0.5 µm particulates in amounts above the claimed range.  MPEP 2112 & 2144.01.
Regarding claim 4, as a #635 screen retains >20 µm particles, Calhoun’s desired “top cut” of <~8 µm (i.e. where ≥99 wt% of particles have a size less than ~8 µm) meets the claim.  See Calhoun at, e.g., par. 40 and 43.
Regarding claim 5, Calhoun’s surface-treated CaCO3 particles comprise <0.1 wt% surface moisture.  See id. at, e.g., par. 48 and 63-64.
Regarding claim 6, Calhoun teaches that its surface-treated CaCO3 particles comprise 1.0-1.4 wt% surface treatment agent, i.e. stearic acid as detailed above; Calhoun also teaches ranges of ~0.5 to ~1.5 wt% and ~0.8 to ~1.3 wt%.  See id. at, e.g., par. 77; clms. 11-12.
Regarding claim 7, Calhoun teaches that its surface-treated CaCO3 particles comprise ≤1.0 wt% (unreacted) surface treatment agent, i.e. stearic acid as detailed above; specific values of 0.23 & 0.22 wt% unreacted surface treatment agent are also taught.  See id. at, e.g., par. 74 and 131-132.
Regarding claim 8, Calhoun’s surface-treated CaCO3 particles have a median particle size (i.e. d50) of “especially from about 0.5 µm to 5 µm” (a range of ~0.8-3 µm is specifically taught), and a “particle size distribution steepness factor, i.e. d50+d20… of less than about 2.2, desirably 1.1 to 2.2.”1  See id. at, e.g., par. 40-42.  Especially since par. 17 of the specification-as-filed states that “Steepness may be defined in terms of span[,] calculated from the difference between the d90 and the d10, divided by the d50 as: span = (d90-d10)/d50[,]” a span within the claimed range is considered to be implicit within Calhoun’s aforementioned teachings, notwithstanding Calhoun’s silence as to its surface-treated CaCO3 particles’ d90 and d10 values.  MPEP 2144.01.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grind Calhoun’s surface-treated CaCO3 particles to a desired size distribution and thus span, such as a value within the claimed range, via routine experimentation- it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The obviousness conclusion is further supported by the fact that changes in size and shape are not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See MPEP 2144.04 IV.A-B, citing In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 9 and 16, Calhoun’s surface-treated CaCO3 particles have a median particle size (i.e. d50) of “especially from about 0.5 µm to 5 µm”; a range of ~0.8-3 µm is specifically taught.  See Calhoun at, e.g., par. 40-41.
Additionally and/or alternatively regarding claim 10, given that Calhoun’s ground, surface-treated CaCO3 particles have a median particle size (i.e. d50) of “especially from about 0.5 µm to 5 µm”, with a range of ~0.8-3 µm being specifically taught (see id.), it is inferred that the pre-grinding CaCO3 particles are of a larger median particle size d50 (i.e. >5 µm or >3 µm).  As such, the claimed range is reasonably expected to be implicitly met.  MPEP 2112 & 2144.01.
Regarding claims 18-20, Calhoun preferably performs its surface-treatment (the obviousness of conducting the surface-treatment before its grinding step being as detailed above) with heating, “especially 120oC. to 180oC.” (248-356oF), such as via a hot-oil jacket.  See Calhoun at, e.g., par. 66-69.  While Calhoun does not teach a specific embodiment employing such a hot-oil jacket, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, given Calhoun’s teaching of the appropriateness and preferability thereof.  MPEP 2143 I.(E)&(G) and 2144.07. 
Regarding claim 22, Calhoun employs an air classifier mill (“ACM”), which achieves mixing/milling and classification, and is considered to qualify as a turbulent air mixer as claimed.  See Calhoun at, e.g., par. 84, 86, and 117-18.  Additionally and/or alternatively, given Calhoun’s teaching of the appropriateness of employing a screw extruder (which is considered to qualify as a conveying screw as claimed) for mixing and extruding a composition comprising its surface-treated CaCO3 particles (termed “the filler” in Calhoun at, e.g., par. 36, 39, and 101; clm. 9), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ such a screw extruder to mix its CaCO3 and stearic acid (conducting said mixing prior to conducting its dry grinding and surface-treating reaction being prima facie obvious as detailed above).  MPEP 2143 I.(E)&(G) and 2144.07.
Regarding claim 23, Calhoun’s surface-treated CaCO3 particles have a desired median particle size (i.e. d50) of “especially from about 0.5 µm to 5 µm”, a range of ~0.8-3 µm is specifically taught; both of said ranges overlap the claimed “fine” median particle d50 range of ~0.5-9 µm.  See Calhoun at, e.g., par. 40-41.  It is thereby inferred that particle sizes above said ranges (thus overlapping the claimed “coarse” median particle d50 range of ~1-12 µm) are Calhoun’s undesired “interfering” particles, which are separated off from/by an air classifier mill (“ACM”) to undergo further processing, i.e. heating/drying, grinding, and surface treating as claimed.  See id. at, e.g., par. 60-66, 83-84, and 86.

Claim Objection/Potentially Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Calhoun, the most pertinent prior art of record, does not teach or suggest cyclonically further classifying its fine product particles into steepened fine and steepened coarse products with d50 median particle sizes and spans within the claimed ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ December 16, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Calhoun defines its d50 as “the particle size less than about which there are 50% by weight of the particles,” and its d20 as “the particle size less than about which there are 20% by weight of the particles[.]”  See Calhoun at par. 42.